DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 6/13/2022.
Claims 1, 2, 3, 4, 5, 6, 8, 9 are amended.
Claim 10 is newly presented. 
Claims 1 – 10 are presented for examination.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Response to Arguments
Claim Rejections - 35 USC § 112
The Applicant has amended the claims to overcome the rejections under 35 USC 112. The rejections are withdrawn.

Claim Rejections - 35 USC § 101
The Applicant argues that claim 1 is not abstract because it cannot be practically performed in the human mind because the claim recites “counting pressure-time data of the samples of the different soft packing lithium ion batteries” and “changing the internal pressure of the soft packing lithium ion battery, and extracting results of stress at different positions of a sealing edge” and this cannot be practically performed in the human mind.

The argument has been considered but it is not persuasive.

In response:
MPEP 2106.04(a)(2) indicates that “the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper” to be an abstract idea.” The MPEP 2106 also states that “the courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and pater or a slide rule) to perform the claim limitation.”

Also, MPEP 2106 states that “claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitation” for example “an absolute position of a GPS receiver and an absolute time of reception of a satellite signal”.

MPEP 2106; however, indicates that “claims do recite a mental process when they contain limitations that can practically be performed in the human mind” such as “a claim to collecting information, analyzing it, and displaying certain results of the collection and analysis” 

The instant claims, similarly, collect information (i.e., “counting pressure-time data of the sample”) and analyze the data (i.e., “constructing a pressure-time model: wherein by counting pressure-time data... model data is fitted by using a maximum likelihood fitting method, to obtain the pressure-time model”).

While a human mind is not equipped with network monitors that analyze network packets and therefore detection of suspicious activity on a network by using network monitors cannot practically be performed in the human mind (See MPEP 2106), this instant claims do not recite any elements with which the human mind is not equipped to perform. The claim does not have any analogous operations to, for example, interfacing to a GPS nor perform as a network monitor. The claim merely require the human mind to count items and a human mind is capable of counting items.

The claim recites: “...S3, constructing a pressure-stress space model: wherein... changing the internal pressure of the soft packing lithium ion battery, and extracting results of stress at different positions of a sealing edge... are obtained by utilizing stress simulation... and thereby constructing the pressure-stress space model as follows: s(x) = aPrb[1-c (x-1/2)2] 0<x<1...”

Mental processes include observations, judgements, and opinions. Observations made from observing an item whether the item is a physical or simulated one are still mental processes. “extracting results of stress at different positions” is simply a recitation to obtain an observation (stress) from different perspectives (positions). The element does not recite any particular way to perform the observation (i.e., extraction). Rather this element merely claims the idea of obtaining the observation.  The claim does not even recite what the results of stress are. This observation could me a number, or simply the observation of a bulge, or something else all together. Basic science includes visual observation and then making judgements or opinions based on those observations. Abstract ideas are those which encompass fundamental principles of science.

While the claim recites “changing the internal pressure of the soft packing lithium ion battery” this is merely an instruction to change the scenario that is being observed. The scenario is not relying upon or using the abstract idea and therefore this is not a practical application. Additionally, changing the scenario (i.e., experimental conditions) is routine when performing the basic scientific method and therefore this limitation is not significantly more than the abstract idea.

The claim, as a whole, conducts an experiment, makes observations, and then hypothesizes from the observations by making mathematical models related to the technological field of lithium ion batteries.

Experimentations, observation, and hypothesis is the fundamental process of science. Linking the use of science to a field of use does not make the fundamental underpinnings of science patent eligible. The claim does not have a practical application under STEP 2A PRONG TWO because there are no elements beyond the abstract idea which apply, rely on, or use the abstract idea. In other words, while the claim creates a mathematical model of the observations these models are not utilized in any way. The claim simply takes observations and then makes a hypothesis (model). Moreover, the claim is not significantly more than the abstract idea under STEP 2B because there are no additional elements beyond the abstract idea itself. The claim merely culminates in a model. 

NOTE: while claim 10 recites “displaying the sealing reliability value” displaying a number is not significantly more than the abstract idea because the elements are recited at a high degree of generality and displaying a number is well-understood, routine, and conventional activity for a computer. Further, the claim doesn’t even recite the use of a computer. Therefore, the number might simply be the numerical result of a mathematical calculation. 


End Response to Arguments 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	With reference to claim 1:
Step 1 – Is the claim directed to a process, machine, manufacture, or composition of matter?
Yes.  The claim is directed to a process.
Step 2A, Prong 1 – Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes.  Claim 1 recites steps S1-S7, with each of steps S2-S7 reciting mathematical equations and definitions of the variables therein, along with a plain language description of what the equation means.  These are elements directed to a mathematical concept, including mathematical relationships, equations, and calculations.  (MPEP 2106.04(a)(2))  The claimed steps merely recite the use of mathematical equations, with elements set to correspond to values relevant to LI-ion batteries.  
Step 2A, Prong 2 – Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  The additional elements, both individually and in combination, merely specify that the various models are used in the prediction of reliability in an LI-ion battery, and further define the variables in that context.  Further, the resulting mathematical value of the prediction is not relied upon or used by any additional elements in the claim.  Such specific data does not improve the functioning of a computer or of a model, nor does it offer improvements in a technical field.  Rather, these elements merely amount to generally linking the use of a judicial exception to a particular technological environment or field of use by setting the variables to be values relevant to soft packing lithium ion batteries.  (MPEP 2106.04(d)(I))  Thus, these additional elements do not integrate the judicial exception into a practical application.
The further additional element of step S1, which recites the determination of the key failure mechanisms and sensitive stresses, amounts to mere data gathering, which is insignificant extra-solution activity and does not amount to significantly more than the judicial exception.  (MPEP 2106.05(g))
Step 2B – Does the claim recite additional elements that amount to significantly more than the judicial exception?
No.  The additional elements of the claim merely again amount to generally linking the use of a judicial exception to a particular technological environment or field of use or to insignificant extra-solution activity.  (MPEP 2106.05(h, g)).  Thus, these additional elements do not amount to significantly more than the abstract idea, and do not render the abstract idea patent eligible.  (MPEP 2106.05(f)).

With reference to claim 2:
Claim 2 recites the additional elements of defining, in plain language, the meaning of various mathematical terms, which are directed to the limitation of step S1 recited in claim 1.  Therefore, the limitations of claim 2 fall under the same abstract idea of a mathematical concept.  However, these limitations further merely specifying the definition of terms in claim 1 similarly does not offer improvements to a computer/technical field and merely generally links the use of a judicial exception to a particular field of use.  Thus, the limitations of claim 2 do not integrate the abstract idea into a practical application under step 2A, Prong 2, nor do they amount to significantly more than the abstract idea under Step 2B.

With reference to claim 3:
Claim 3 recites the additional elements of reciting additional mathematical operations performed as part of the mathematical operation of the maximum likelihood fitting method, which are directed to the limitation of step S2 recited in claim 1.  Therefore, the limitations of claim 3 fall under the same abstract idea of a mathematical concept.  These limitations further merely specify additional mathematical operations, which are similarly directed to the abstract idea.  Thus, these additional elements do not offer improvements to a computer/technical field and do not integrate the abstract idea into a practical application under step 2A, Prong 2, nor do they amount to significantly more than the abstract idea under Step 2B.

With reference to claim 4:
Claim 4 recites the additional elements of reciting additional mathematical operations (the use of mathematical models and simulation) performed by three-dimensional modeling and simulation software, which are directed to the limitation of step S3 recited in claim 1.  Therefore, the limitations of claim 4 fall under the same abstract idea of a mathematical concept.  These limitations further merely specify additional mathematical operations that are similarly directed to the identified abstract idea, and the generic use of three-dimensional modeling and simulation software known in the art.  Indeed, it appears that steps S31-S33 simply fill out the variables in the software and use its pre-set functions.  Such generic use of pre-existing software does not offer improvements to a computer/technical field.  Thus, the limitations of claim 4 do not integrate the abstract idea into a practical application under step 2A, Prong 2, nor does it amount to significantly more than the abstract idea under Step 2B.

With reference to claim 5:
Claim 5 recites the additional elements of defining, in plain language, the meaning of various mathematical terms, which are directed to the limitation of step S4 recited in claim 1.  Therefore, the limitations of claim 5 fall under the same abstract idea of a mathematical concept.  However, these limitations further merely specifying the definition of terms in claim 1 similarly does not offer improvements to a computer/technical field and merely generally links the use of a judicial exception to a particular field of use.  Thus, the limitations of claim 5 do not integrate the abstract idea into a practical application under step 2A, Prong 2, nor do they amount to significantly more than the abstract idea under Step 2B.

With reference to claim 6:
Claim 6 recites the additional elements of reciting additional mathematical operations performed as part of the mathematical operation of the accelerated degradation test, which are directed to the limitation of step S5 recited in claim 1.  Therefore, the limitations of claim 6 fall under the same abstract idea of a mathematical concept.  These limitations further merely specify additional mathematical operations, which are similarly directed to the abstract idea.  Thus, these additional elements do not offer improvements to a computer/technical field and do not integrate the abstract idea into a practical application under step 2A, Prong 2, nor do they amount to significantly more than the abstract idea under Step 2B.

With reference to claim 7:
Claim 7 recites the additional element of defining, in plain language, the meaning of the mathematical operation of the test optimization design, which is directed to the limitation of step S5 recited in claim 1.  Therefore, the limitations of claim 7 fall under the same abstract idea of a mathematical concept.  However, this limitation further merely specifying the definition of terms in claim 1 similarly does not offer improvements to a computer/technical field.  Thus, the limitation of claim 7 does not integrate the abstract idea into a practical application under step 2A, Prong 2, nor does it amount to significantly more than the abstract idea under Step 2B.

With reference to claim 8:
Claim 8 recites the additional elements of reciting additional mathematical operations performed as part of the mathematical operation of the numerical simulation, which are directed to the limitation of step S7 recited in claim 1.  Therefore, the limitations of claim 8 fall under the same abstract idea of a mathematical concept.  These limitations further merely specify additional mathematical operations, which are similarly directed to the abstract idea.  Thus, these additional elements do not offer improvements to a computer/technical field and do not integrate the abstract idea into a practical application under step 2A, Prong 2, nor do they amount to significantly more than the abstract idea under Step 2B.

With reference to claim 9:
Claim 9 recites the additional elements of reciting additional mathematical operations performed to determination of the degradation of the maximum peeling force and their plain-language description, which are directed to the limitation of step S4 recited in claim 1.  Therefore, the limitations of claim 9 fall under the same abstract idea of a mathematical concept.  These limitations further merely specify additional mathematical operations, which are similarly directed to the abstract idea.  Thus, these additional elements do not offer improvements to a computer/technical field and do not integrate the abstract idea into a practical application under step 2A, Prong 2, nor do they amount to significantly more than the abstract idea under Step 2B.

With reference to claim 10:
claim 10 recites “displaying the sealing reliability value” displaying a number is not significantly more than the abstract idea because the elements are recited at a high degree of generality and displaying a number is well-understood, routine, and conventional activity for a computer. Further, the claim doesn’t even recite the use of a computer. Therefore, the number might simply be the numerical result of a mathematical calculation. Also MPEP 2106.04(a) (2) states that “a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," recite a mental process.

Allowable Subject Matter
Claims 1-10 are allowable over the cited prior art, if rewritten to overcome the outstanding rejections under 35 U.S.C. 112(b) and 35 U.S.C. 101.
The following is a statement of reasons for the indication of allowable subject matter:  

The closest cited reference is considered to be the attached article titled “Sealing Life Prediction of Li-ion Pouch Cell Using Non-linear Peeling Model” by Chen et al. (hereinafter Chen), which discloses a method for predicting the sealing life of a pouch (soft packing) lithium ion battery based on non-linear peeling models and accelerated degradation tests in view of key parameters such as equivalent stress and feature length (see Abstract).  Similar to the claimed step S1, Chen notes that aging, creep, and electrolyte corrosion are the main failure mechanisms, and temperature, pressure, and concentrations of corrosive substances are the main sensitive stresses in sealing life degradation (see page 7966, Section III. B., third paragraph).  Chen further discloses the claimed pressure-time model of step S1 as the generalized Arrhenius model (page 7966, Equation 22), as well as the accelerated degradation models of step S5 (page 7966, Equation 23, and page 7968, Equation 28).  Finally, similar to the graphs shown in Fig. 4, Chen similarly performs a series of iterative degradation tests, determines a maximum peeling force, and fits variables for determining the degradation model, and then plots degradation trajectories of the maximum peeling force in terms of peeling force and displacement (see page 7967, Fig. 6).
However, neither Chen nor the remaining prior art discloses, either singly or in combination, all of the claimed steps S1-S7.  In particular, the cited references including Chen do not disclose the specific combination of the pressure-stress space model of step S3, the maximum peeling force-strength model of step S4, and maximum peeling force-space model of step S6, and their use to determine a pair of curved surfaces and their use with a multi-dimensional stress-strength interference model.  

Conclusion                                                                                                                                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/               Primary Examiner, Art Unit 2146